J. S34040/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                :    IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                     v.                     :
                                            :
STEVEN LEONARD VERBECK,                     :         No. 1947 MDA 2019
                                            :
                          Appellant         :


       Appeal from the Judgment of Sentence Entered November 1, 2019,
                 in the Court of Common Pleas of Centre County
                Criminal Division at No. CP-14-CR-0002013-2018


BEFORE: PANELLA, P.J., BENDER, P.J.E. AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                FILED DECEMBER 10, 2020

        Steven Leonard Verbeck appeals from the November 1, 2019 judgment

of sentence of five years of intermediate punishment, with 120 days to be

served on in-home detention, entered by the Court of Common Pleas of Centre

County, following his conviction of four counts of driving under the influence

(“DUI”) — controlled substance,1 and one count each of possession of a small

amount of marijuana,2 DUI — general impairment,3 possession of drug




1   75 Pa.C.S.A. §§ 3802(d)(1)(i), (iii), (2), and (3).

2   35 P.S. § 780-113(a)(31)(i).

3   75 Pa.C.S.A. § 3802(a)(1).
J. S34040/20

paraphernalia,4 failing to yield right,5 driving on roadways laned for traffic,6

careless driving,7 and failure to use a safety belt.8 After careful review, we

affirm and deny appellant’s motion to file a supplemental brief as moot.

        The suppression court and the trial court set forth the following factual

and procedural history:

              1.    On the morning of September 27, 2018,
                    Pennsylvania State Police Troopers Kyle Trate
                    and Ty Ammerman were on patrol on Halfmoon
                    Valley Road in Halfmoon Township. Halfmoon
                    Valley Road is a two-lane road with a
                    double-yellow line running through the middle.

              2.    Trooper Ammerman        was      driving    and
                    Trooper Trate was in the front passenger seat of
                    the patrol vehicle. The [t]roopers were driving
                    “a little slower than normal driving speed”
                    because they were searching for an injured deer
                    that had reportedly been struck by a vehicle.
                    Trooper Ammerman was operating spotlights in
                    search of the deer.

              3.    At some point, the [t]roopers encountered two
                    vehicles approaching from the opposite lane of
                    travel.   Trooper Ammerman turned off the
                    spotlights.

              4.    Trooper Trate testified he observed that the
                    second vehicle “had crossed over the
                    double-yellow line into our lane.” Trooper Trate

4   35 P.S. § 780-113(a)(32).

5   75 Pa.C.S.A. § 3302.

6   75 Pa.C.S.A. § 3309(1).

7   75 Pa.C.S.A. § 3714.

8   75 Pa.C.S.A. § 4581(a)(2)(ii).


                                       -2-
J. S34040/20


                further stated that the second vehicle had
                “crossed over probably right around half a
                vehicle length into our lane.”

          5.    [Appellant’s] vehicle was approximately fifty
                feet away when Trooper Trate observed it
                traveling in the [t]roopers’ lane of travel.
                Trooper Trate opined that the second vehicle’s
                presence in their lane of travel created a risk of
                collision.

          6.    Trooper Ammerman similarly testified he
                observed that the second vehicle “had crossed
                . . . at least a half a car length across the
                double-yellow line.”        Trooper Ammerman
                estimated [appellant’s] vehicle was several
                hundred feet away when he observed it
                traveling in the [t]roopers’ lane of travel,
                although he was not certain of the distance.
                Trooper Ammerman also opined that the second
                vehicle’s presence in the [t]roopers’ lane of
                travel created a safety hazard.

          7.    Both [t]roopers testified that [appellant’s]
                vehicle was on the double-yellow center line as
                it approached the [t]roopers’ vehicle.

          8.    The [t]roopers made a u-turn and pursued the
                second vehicle. After they caught up to the
                second vehicle, the [t]roopers activated their
                emergency lights in order to conduct a traffic
                stop of the vehicle.

          9.    After the vehicle came to a stop, Trooper Trate
                approached the vehicle on the passenger side
                and knocked on the front window. The driver,
                who was later identified as [appellant], partially
                rolled down the window.

          10.   Because he could not communicate clearly with
                [appellant], Trooper Trate requested that
                [appellant] roll the window down all the way.




                                   -3-
J. S34040/20


          11.   Trooper Trate testified he immediately detected
                the odor of marijuana and a faint odor of
                alcoholic beverage emanating from within
                [appellant’s] vehicle.       On being asked,
                [appellant] denied possessing any marijuana or
                having consumed any alcohol.

          12.   Trooper Trate asked [appellant] to produce his
                driver’s license and the vehicle’s registration
                and insurance information.

          13.   [Appellant] opened his passenger side glove box
                while searching for his registration and
                insurance documents. Trooper Trate observed
                a firearm in the glove box.

          14.   Upon observing the firearm, Trooper Trate
                made a visual inspection of other parts of the
                vehicle to ensure there were no other weapons
                inside. He observed rolling papers in the center
                console of the vehicle.

          15.   Based on the odor of marijuana and the
                presence of rolling papers, Trooper Trate
                suspected there was marijuana in the vehicle.

          16.   Trooper Trate questioned [appellant] on the
                purpose of the rolling papers, and he answered
                that the rolling papers were for smoking
                cigarettes. He further stated his tobacco was at
                home.

          17.   [Appellant] was informed that he was stopped
                for crossing into the [t]roopers’ lane of travel.

          18.   Because [appellant] had a firearm in the car,
                Trooper Trate asked him to step outside the
                vehicle in order to keep him separated from the
                firearm.

          19.   Trooper Trate spoke to [appellant] outside the
                vehicle and smelled a strong odor of alcoholic
                beverages coming from [appellant’s] person.
                Based on [appellant’s] driving and his speech,


                                   -4-
J. S34040/20


                which was slurred, Trooper Trate asked
                [appellant] to submit to standardized field
                sobriety testing, and [appellant] consented.

          20.   [Appellant]    performed    and    failed  the
                standardized field sobriety tests. A portable
                breath test was administered and was positive
                for alcohol. The [t]roopers placed [appellant]
                into custody for suspected DUI.

          21.   Trooper Trate searched [appellant’s] person.
                He located vapor oil and a vape pen in his
                pocket. [Appellant] stated the oil was CBD.

          22.   Based on [appellant’s] admission that he had
                CBD oil, the odor of marijuana that
                Trooper Trate smelled emanating from the car,
                and the rolling papers he had observed in
                [appellant’s] vehicle, Trooper Trate believed he
                had probable cause to search the vehicle.

          23.   Trooper Trate searched [appellant’s] car and
                located a substance he believed was marijuana
                in the center console area. Subsequent testing
                confirmed the substance was marijuana.

          24.   After taking [appellant] into custody, the
                [t]roopers placed him in their patrol vehicle and
                headed to Mount Nittany Medical Center
                (“Hospital”) for blood testing.

          25.   Trooper Trate testified that after taking a DUI
                suspect into custody, he advises the suspect
                that standard procedure is to go to the Hospital
                and ask for a blood draw.

          26.   Trooper Trate also informs DUI suspects that
                they will have to be fingerprinted, which takes
                place at the Centre County jail.

          27.   Trooper Trate spoke to [appellant] about
                arrangements for [appellant] to be picked up
                that night at the Centre County jail after
                fingerprinting.


                                   -5-
J. S34040/20



          28.   Trooper Trate could not recall the specific
                conversation he had with [appellant].         He
                acknowledged it was possible he informed
                [appellant] if he was refusing a blood draw they
                would go straight to fingerprinting.

          29.   Regardless of whether [appellant] consented to
                a blood draw, the [t]roopers planned to take
                him to the Centre County jail for fingerprinting.

          30.   [Appellant] did not indicate he would not
                consent to a blood draw, so the [t]roopers took
                him to the Hospital.

          31.   At the Hospital, Trooper Trate informed
                [appellant] the decision of whether or not to
                consent to a blood draw was for [him] to make,
                and that Trooper Trate could not give him
                advice on what to do.

          32.   Trooper Trate read the applicable portions of
                Form DL-26, verbatim, to [appellant].

          33.   [Appellant] also read the Form DL-26.

          34.   [Appellant] testified he had no difficulty reading
                the Form DL-26, and he had a clear head on the
                evening of his arrest.

          35.   [Appellant] testified he was never advised he
                would be taken for fingerprinting.

          36.   Trooper Trate testified that [appellant] verbally
                consented to a blood draw and also signed Form
                DL-26.

          37.   [Appellant] testified he “guesstimated” he
                consented because of fear of the situation and
                especially a possible “fine,” i.e., the driver’s
                license restoration fee described in the Form
                DL-26.




                                   -6-
J. S34040/20


            38.   [Appellant] was taken for fingerprinting at the
                  Centre County jail after his blood draw was
                  completed.

Suppression court opinion, 6/25/19 at 2-5 (transcript citations omitted).

      On June 25, 2019, the suppression court denied appellant’s motion to

suppress. On September 6, 2019, following a stipulated non-jury trial, the

court convicted appellant of the aforementioned offenses. On November 1,

2019, the trial court sentenced appellant as delineated above. The instant,

timely appeal followed. Subsequently, in response to the trial court’s order,

appellant filed a concise statement of errors complained of on appeal pursuant

to Pa.R.A.P. 1925(b). On January 22, 2020, the trial court issued an opinion.9

      On appeal, appellant raises the following questions for our review:

            I.    Whether the [s]uppression [c]ourt erred in
                  denying [a]ppellant’s motion to suppress all
                  evidence and [sic] fruit of the poisonous tree
                  obtained from the traffic stop at issue since the
                  arresting officer did not have the requisite
                  probable cause to believe that [a]ppellant had
                  committed any violations of the Motor Vehicle
                  Code or any laws of this Commonwealth?

            II.   Whether the [t]rial [c]ourt erred in denying
                  [a]ppellant’s motion to suppress evidence
                  obtained by a warrantless blood draw since:
                  (1) the arresting officer threatened that
                  [a]ppellant could either submit to a blood draw
                  or go to jail, and (2) [a]ppellant was threatened
                  with a $2,000.00 enhanced criminal punishment
                  disguised as a license restoration fee if he

9 In its opinion, the trial court adopted the suppression court’s opinion
concerning the suppression issues and only addressed the sufficiency of the
evidence claims raised by appellant in his Rule 1925(b) statement. Appellant
has abandoned these sufficiency claims on appeal.


                                     -7-
J. S34040/20


                   refused to submit to a warrantless blood draw,
                   which individually and collectively rendered any
                   purported consent given by [a]ppellant to be
                   unknowing,           unintelligent,          and
                   involuntarily [sic]?

Appellant’s brief at 14.

      In both issues on appeal, appellant challenges the denial of his motion

to suppress. Appellant first claims the suppression court erred in concluding

the state troopers had probable cause to stop his vehicle. (Appellant’s brief

at 23-34.)    He next claims the suppression court erred in concluding he

“knowingly, intelligently, and voluntarily” submitted to a blood draw. (Id. at

14; see id. at 35-45.)

      Our standard of review for challenges to the denial of a suppression

motion:

             is limited to determining whether the suppression
             court’s factual findings are supported by the record
             and whether the legal conclusions drawn from those
             facts are correct.       Because the Commonwealth
             prevailed before the suppression court, we may
             consider only the evidence of the Commonwealth and
             so much of the evidence for the defense as remains
             uncontradicted when read in the context of the record
             as a whole. Where the suppression court’s factual
             findings are supported by the record, we are bound by
             these findings and may reverse only if the court’s legal
             conclusions are erroneous. Where . . . . the appeal of
             the determination of the suppression court turns on
             allegations of legal error, the suppression court’s legal
             conclusions are not binding on an appellate court,
             whose duty it is to determine if the suppression court
             properly applied the law to the facts. Thus, the
             conclusions of law of the courts below are subject to
             our plenary review.



                                       -8-
J. S34040/20

Commonwealth v. McAdoo, 46 A.3d 781, 783-784 (Pa.Super. 2012)

(citations omitted), appeal denied, 65 A.3d 413 (Pa. 2013) (parallel citation

omitted).

      With these principles in mind, we note the suppression court authored

a comprehensive and well-reasoned opinion, which properly addresses and

disposes of appellant’s two claims.10         Specifically, the court found the

testimony of the two state troopers was credible and believed their version of

the events. (Suppression court opinion, 6/25/19 at 10, 14.) We are bound

by those credibility findings. Commonwealth v. George, 878 A.2d 881, 883

(Pa.Super. 2005), appeal denied, 891 A.2d 730 (Pa. 2005) (parallel citation

omitted).

      Moreover, the suppression court viewed the mobile video recording

(“MVR”) of the incident and determined it supported the troopers’ testimony.11


10On appeal, appellant abandoned the claim raised in his motion to suppress
the search of his motor vehicle was unconstitutional.

11 On appeal, appellant challenges the trial court’s finding the MVR supported
the troopers’ testimony. (Appellant’s brief at 26-27.) We are unable to review
this claim because, while the videos are contained within the certified record,
they are not in a format this court is able to access. It is the appellant’s
responsibility to make certain the certified record contains all items necessary,
and in a reviewable format, to ensure this court is able to assess his claims.
See Commonwealth v. B.D.G., 959 A.2d 362, 372 (Pa.Super. 2008)
(en banc). This [c]ourt has stated:

            It is black letter law in this jurisdiction that an
            appellate court cannot consider anything which is not
            part of the record in the case. It is also well-settled
            in this jurisdiction that it is [a]ppellant’s responsibility
            to supply this [c]ourt with a complete record for


                                       -9-
J. S34040/20

(Suppression court opinion, 6/25/19 at at 10.)      We further agree with the

court, based upon their testimony and the MVR, the troopers had probable

cause to stop appellant’s vehicle. (Id. at 9-10.)

      Additionally, we agree with the suppression court’s finding that

appellant’s claims his consent to the blood draw was not knowing, intelligent,

and voluntary and the restoration fee provision in Form DL-26 was a threat of

an enhanced criminal penalty lack merit. (Id. at 11-15.) Accordingly, we

adopt the pertinent portions of the suppression court’s well-reasoned June 25,

2019 opinion as our own and affirm on that basis.

      Judgment of sentence affirmed.     Motion to file a supplemental brief

denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/10/2020




            purposes of review. A failure by appellant to insure
            that the original record certified for appeal contains
            sufficient information to conduct a proper review
            constitutes waiver of the issue sought to be examined.

Commonwealth v. Martz, 926 A.2d 514, 524-525 (Pa.Super. 2007)
(citations and quotation marks omitted). Because appellant failed to ensure
the certified record contained the MVR in a format which could be viewed by
this court, he waived any challenge to the trial court’s interpretation of it.


                                    - 10 -
Circulated 11/10/2020 03:02 PM